Citation Nr: 1110399	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-31 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) with panic disorder and agoraphobia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to January 1971.  This appeal to the Board of Veterans' Appeals (Board) arises from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran indicated on his September 2007 VA Form 9 that he wished to testify at a Board hearing.  A Travel Board hearing was scheduled for August 2009 and the Veteran was provided notice of this hearing in July 2009.  However, the Veteran failed to report to the scheduled hearing and failed to explain his absence.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2010).


FINDING OF FACT

There is competent evidence of a current diagnosis of PTSD with panic disorder and agoraphobia which is related to his fear of hostile military activity and a VA psychologist has confirmed that the stressor is adequate.  


CONCLUSION OF LAW

Service connection for PTSD with panic disorder and agoraphobia is established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that his PTSD with panic disorder and agoraphobia is related to his service with the United States Army from January 1968 to January 1971.    

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for PTSD, in particular, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2002) (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,843, 39,852 (Jul. 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)). 

Factual Background

The Veteran's service records reflect active service from January 1970 through January 1971 with the Headquarters and Headquarters Company, 4th Transportation Service Command.  Service personnel records reflect no receipt of combat-related award or citation and no designation of participation in a combat campaign. 

Pre-service treatment records show that the Veteran complained of a "nervous stomach" in March 1967.  A psychiatric examination was performed and a diagnosis of "psychophysiologic gastrointestinal reaction" was made.  

Upon enlistment examination in February 1968, psychiatric evaluation was normal.  On the accompanying Report of Medical History, the Veteran denied "frequent trouble sleeping," "frequent or terrifying nightmares," "depression or excessive worry," and "nervous trouble of any sort."  An April 1970 service treatment record notes an entry for possible anxiety attacks, mononucleosis, or anemia.  There are no further complaints of or treatment for a psychiatric disorder.  The report of a June 1971 separation examination noted a normal psychiatric evaluation; there is no contemporaneous Report of Medical History. 

The first medical evidence of a psychiatric disorder in the record is a VA outpatient treatment record dated in April 2004 which shows an impression of chronic anxiety.  An August 2004 VA treatment record shows an impression of PTSD.  

The Veteran was afforded a VA examination by a psychologist in June 2005.  At that time, he reported that he was sent to Vietnam as an executive officer in 1970 where he was second in command of over 180 soldiers.  He reported that his psychiatric problems started when he was three months into his tour of duty.  He reported he lost soldiers and friends that he had known from high school and college.  He indicated that all of the problems came to him.  He was responsible for inventorying the lost soldier's personal belongings, placing them in body bags, and was responsible for writing letters to their families.  He described one of his stressors was associated with the corruption he witnessed among the higher ranking military officials.  He reported he had a run-in with a commander and was referred to another area where he saw "a lot of craziness."  He described one situation that was disturbing for him where he witnessed a soldier kill three Vietnamese and then laugh about the deaths.  

Post-service, the Veteran reported that he began experiencing psychiatric problems immediately after service but did not "want to play the Vietnam card."  The Veteran indicated that he began suffering from panic attacks in 1980 and was psychiatrically hospitalized for four days in 1989.  The Veteran indicated that he has received psychiatric treatment over the years and has had a civilian psychologist since 1997.  The Veteran also indicated that he had been seen through VA since April 2004.  

Following mental status examination and a PTSD assessment, the examiner diagnosed the Veteran with PTSD and opined that this was a chronic and severe and likely secondary to his experiences in Vietnam.  The examiner also noted that the Veteran also experienced significant problems associated with panic disorder and agoraphobia, which were likely secondary to his diagnosis of PTSD.    

In an October 2007 statement the Veteran described more stressors.  Specifically, he indicated that in April 1970 while in Saigon and assigned to the 4th Transportation Command, the Veteran had to choose a man to go and help out with a tug crew in a combat zone.  The man the Veteran chose was killed two days later.  He also indicated that in September 1970 while stationed in Saigon he entered a local bar and saw a very intoxicated tug captain which, according to the Veteran, latera fell into the river and drowned.  

In a July 2008 memorandum the RO determined that the Veteran had failed to provide information required to verify stressors in connection with his claim for PTSD.  It was noted that while the Veteran's personnel file does show that he was stationed in Vietnam from January 1970 through January 1971 with the Headquarters and Headquarters Company, 4th Transportation Service Command, the Veteran's statements cannot be submitted to the Joint Services Records Research Center (JSRRC) as the Veteran did not witness either incident occur nor did the Veteran provide identifiable information pertaining to the casualties that he related to in his statements.  

Analysis

Initially, the Board notes that there is a current diagnosis of PTSD as shown by several VA outpatient treatment records dated from August 2004 to September 2005 and a June 2005 VA examination.  Additionally, the June 2005 examiner related the Veteran's PTSD diagnosis to traumatic experiences during his military service to include learning of several deaths while in Vietnam. 

The Board also notes that there is no evidence to suggest that the Veteran engaged in combat with the enemy.  Service records do not reflect participation in combat situations or receipt of combat-related award.  There is no evidence or allegation of wound or injury potentially related to combat.  Accordingly, pursuant to VA regulation, the record must contain credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

As above, VA recently published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the occurrence of a stressor based on a particular type of stressor.  The incidents the Veteran describes as stressors (in particular, having to select an individual to undertake a dangerous task; identifying bodies and inventorying personal effects) are consistent with the place and circumstances of his service, as shown by his service personnel records and there is no clear and convincing evidence to the contrary.  

With regard to the third element, a VA psychologist diagnosed PTSD in a June 2005 VA examination and attributed the PTSD to the Veteran's service.  Although the examiner mistakenly noted that the Veteran was in combat, the record nevertheless shows that the claimed stressors reported by the Veteran and considered by the examiner are consistent with his service.  With resolution of reasonable doubt in the Veteran's favor; his stressors are consistent with the circumstances of his service and his report of the stressors is sufficient without credible supporting evidence.

The Board finds that the criteria for service connection for PTSD are met, and service connection is; therefore, granted.  38 U.S.C.A. § 5107(b).

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

 
ORDER

Service connection for PTSD with panic disorder and agoraphobia is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


